Case 21-50317-JTD    Doc 7-11   Filed 05/21/21   Page 1 of 11




                    EXHIBIT 11
             Case 21-50317-JTD         Doc 7-11     Filed 05/21/21     Page 2 of 11

                                                                               Execution Version


                                   AMENDMENT NO. 6 TO
                                   CREDIT AGREEMENT

        THIS AMENDMENT NO. 6 TO CREDIT AGREEMENT (this “Amendment”), effective
as of March 1, 2021, is among CarbonLite Holdings, LLC (the “Borrower”), certain Subsidiaries
of the Borrower as guarantors (the “Guarantors”), the lenders party hereto (the “Lenders”), Orion
Energy Partners Investment Agent, LLC, as Administrative Agent (“Administrative Agent”) and
Orion Energy Partners Investment Agent, LLC, as Collateral Agent (“Collateral Agent”) and
relates to that certain Credit Agreement, dated as of August 2, 2019, (as amended by that certain
(i) Amendment No. 1 to Credit Agreement and Waiver, dated as March 30, 2020, (ii) Amendment
No. 2 to Credit Agreement, dated as of September 9, 2020, (iii) Amendment No. 3 to Credit
Agreement, dated as of October 23, 2020, (iv) Amendment No. 4 and Waiver to Credit Agreement,
dated as of December 10, 2020 and (v) Forbearance Agreement and Amendment No. 5 to Credit
Agreement, dated February 8, 2021 (“Amendment No. 5”), and as further amended, restated,
amended and restated, supplemented or otherwise modified prior to the date hereof, the “Existing
Credit Agreement”; and as amended hereby, the “Credit Agreement”), among the Borrower, the
Guarantors, the Lenders, Administrative Agent, Collateral Agent and the other persons party
thereto.

                                      WITNESSETH

      WHEREAS, pursuant to Amendment No. 5, certain Lenders provided additional term loan
commitments in the form of Tranche C Commitments in an amount up to $2,800,000;

       WHEREAS, the Lenders, the Administrative Agent, the Collateral Agent, the Borrower
and the Guarantors now propose to increase the aggregate Tranche C Commitments by an
aggregate amount equal to $2,684,035.34; and

       WHEREAS, pursuant to and in accordance with Section 10.02(b) of the Existing Credit
Agreement, and, subject to the satisfaction of the conditions set forth herein, the Administrative
Agent and the Lenders signatory hereto have agreed to make certain amendments to the Existing
Credit Agreement.

        NOW, THEREFORE, in consideration of the premises contained herein and for other good
and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound hereby, agree as follows:


       Section 1.    Definitions. Unless otherwise defined in this Amendment, each capitalized
term used in this Amendment has the meaning assigned to such term in the Credit Agreement.

       Section 2.    Amendments to the Credit Agreement. Effective as of the Amendment No.
6 Effective Date (as defined below), each of the Administrative Agent, the Lenders and the
Borrower hereby agree to amend the Existing Credit Agreement as follows:

             (a)         Annex I to the Existing Credit Agreement is hereby replaced with
       Annex I attached as Exhibit A hereto.
     Case 21-50317-JTD        Doc 7-11      Filed 05/21/21     Page 3 of 11




      (b)     The fourth WHEREAS clause in the recitals of the Existing Credit
Agreement is hereby amended and restated as follows:

        “WHEREAS, pursuant to (a) Amendment No. 5 (as defined below) and this
        Agreement, the Borrower requested that the Tranche C Lenders (as defined below)
        provide for Tranche C Commitments (as defined below) in an aggregate amount
        of $2,800,000 (which may be subject to increase as set forth in Section 4(c) of
        Amendment No. 5) and (b) Amendment No. 6 (as defined below) and this
        Agreement, the Borrower requested that the Tranche C Lenders (as defined below)
        upsize the Tranche C Commitments by $2,684,035.34 in the aggregate so that the
        sum of the aggregate Tranche C Loans plus the aggregate Tranche C
        Commitments as of the date of Amendment No. 6 is equal to $5,484,035.34;”

        (c)    Section 1.01 of the Existing Credit Agreement is hereby amended by adding
the following definition in appropriate alphabetical order:

       “Amendment No. 6” means Amendment No. 6 to Credit Agreement, dated as of
       March 1, 2021, by and among the Borrower, the Guarantors, the Administrative
       Agent, the Collateral Agent and the Lenders.
       “Forbearance Period” has the meaning assigned to such term in Amendment No. 5,
       as such period may be modified by Section 4 of Amendment No. 6.
        (d)     The definition of “Tranche C Commitments” is hereby amended and
restated as follows:

       “Tranche C Commitments” means, with respect to each Tranche C Lender, the
       commitment of such Lender to make Tranche C Loans to the Borrower pursuant to
       Section 2.01(d), in an aggregate principal amount not to exceed the amount set forth
       opposite such Lender’s name on Annex I under the heading “Tranche C
       Commitments”, as such Annex I may be modified by the Administrative Agent in
       its sole discretion and noticed to Borrower, but in compliance with assignment
       provisions in Section 10.04. As of March 1, 2021, the aggregate unfunded Tranche
       C Commitments of all Lenders is equal to $2,984,035.34.
        (e)      Section 2.01(d) of the Existing Credit Agreement is hereby amended and
restated in its entirety as follows:

       (d)     Subject to the terms and conditions set forth herein and in Amendment No.
       6 (including, without limitation, the conditions set forth in Section 5 of Amendment
       No. 6 and Section 4.03 hereof), each Tranche C Lender agrees to make Loans to
       Borrower on each Tranche C Funding Date (such Loans the “Tranche C Loans”),
       as requested by Borrower pursuant to Section 2.01(f), in an amount equal to its
       ratable share (based upon the respective amounts of such Lender’s Tranche C
       Commitments at such time) of the aggregate amount requested by Borrower
       pursuant to Section 2.01(f), but in any case, in an aggregate principal amount not
       to exceed the Tranche C Commitments.

Section 3.    Upsize of Tranche C Commitments; Consents.

                                        2
             Case 21-50317-JTD         Doc 7-11     Filed 05/21/21     Page 4 of 11




               (a)    Subject to the satisfaction of all of the conditions precedent set forth in
Section 5 hereof, as of the Amendment No. 6 Effective Date, the aggregate Tranche C
Commitments are hereby upsized by $2,684,035.34, as allocated by Tranche C Lender as set forth
in Exhibit A under the caption “Unfunded Tranche C Commitments”.

               (b)     Subject to the satisfaction of all the conditions precedent set forth in
Section 5 hereof, as of the Amendment No. 6 Effective Date, each Lender hereby:

                     (i)    consents to the upsize of the Tranche C Commitments (including
       any Tranche C Loans incurred in respect thereof);

                      (ii)    agrees that the Tranche C Commitments, and any Tranche C Loans
       incurred in respect thereof, shall be Commitments and Loans for all purposes under the
       Amended Credit Agreement; and

                      (iii) agrees, subject to the satisfaction of the conditions set forth in
Section 5 hereto, to make Tranche C Loans to the Borrower pursuant to the Amended Credit
Agreement on March 2, 2021, in an amount equal to the commitment amount set forth next to such
Tranche C Lender’s name on Exhibit A attached hereto under the caption “Unfunded Tranche C
Commitments.”

               (c)    Each Loan Party hereby agrees that the upsize of the Tranche C
Commitments, and any Tranche C Loans incurred in respect thereof shall be Commitments and
Loans for all purposes under the Amended Credit Agreement.

         Section 4.     Extension of Forbearance. The Administrative Agent and each Lender
hereby confirm the extension of each of (i) clause (3) of the definition of “Termination Event” and
(ii) the definition of “Outside Sale Closing Date” in Amendment No. 5 from March 1, 2021 to
March 8, 2021.

        Section 5.     Effectiveness of Amendment. This Amendment shall become effective on
the date (the “Amendment No. 6 Effective Date”) on which the Administrative Agent shall have
received counterparts of this Amendment executed by the Administrative Agent, the Borrower and
each Lender.

        Section 6.      Ratification of Obligations. Each of the Borrower and Guarantors each
hereby (a) ratifies and confirms all of their respective Obligations under the Credit Agreement and
the other Financing Documents related thereto, (b) affirms that, after giving effect to this
Amendment, all of its pledges, grants of security interests and Liens and other obligations under
the Security Documents are reaffirmed and remain in full force and effect on a continuous basis,
(c) reaffirms each Lien granted by it to the Collateral Agent and (d) acknowledges and agrees that
the grants of security interests and Liens by it contained in the Security Documents are, and shall
remain, in full force and effect on and after the Amendment No. 6 Effective Date.

        Section 7.     Representations and Warranties. In order to induce each other party hereto
to enter into this Amendment, each Loan Party represents and warrants to each other party hereto
as follows:

                                                3
             Case 21-50317-JTD         Doc 7-11      Filed 05/21/21     Page 5 of 11




                 (a)      Each Loan Party has full corporate, limited liability company or other
       organizational powers, authority and legal right to enter into, deliver and perform its
       respective obligations under the Amendment to consummate each of the transactions
       contemplated herein and therein, and has taken all necessary corporate, limited liability
       company or other organizational action to authorize the execution, delivery and
       performance by it of the Amendment.

                  (b)      The Amendment has been duly executed and delivered by such Loan
       Party and is in full force and effect and constitutes a legal, valid and binding obligation of
       such Loan Party, enforceable against such Loan Party in accordance with its respective
       terms, except as enforcement may be limited (i) by Bankruptcy, insolvency, reorganization,
       moratorium, fraudulent conveyance or other similar laws affecting creditors’ rights
       generally, (ii) by general principles of equity (regardless of whether such enforceability is
       considered in a proceeding in equity or at law) and (iii) by implied covenants of good faith
       and fair dealing.

     Section 8. Governing Law. THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT (INCLUDING ANY
CLAIM OR CONTROVERSY ARISING OUT OF OR RELATING TO THIS AMENDMENT
WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE) SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAW
PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER
THAN THE LAW OF THE STATE OF NEW YORK.

       Section 9.     Miscellaneous.

                  (a)     On and after the Amendment No. 6 Effective Date, each reference in the
       Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import,
       referring to the Credit Agreement, and each reference in each other Financing Document
       to “the Credit Agreement”, “thereunder”, “thereof” or words of like import referring to the
       Credit Agreement, shall mean and be a reference to the Credit Agreement as amended or
       otherwise modified by this Amendment. This Amendment shall constitute a Financing
       Document for purposes of the Credit Agreement.

                 (b)     The execution, delivery and effectiveness of this Amendment shall not
       operate as a waiver of any default of the Borrower or any right, power or remedy of the
       Administrative Agent or the Lenders under any of the Financing Documents, nor constitute
       a waiver of any provision of any of the Financing Documents.

        Section 10. Severability. Any provisions of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or invalidate the remainder
of this Amendment and the effect thereof shall be confined to the provisions so held to be invalid.

        Section 11. Successors and Assigns. This Amendment is binding upon and shall inure
to the benefit of the Administrative Agent, the Lenders and the Borrower and their respective
successors and permitted assigns.

                                                 4
              Case 21-50317-JTD         Doc 7-11      Filed 05/21/21     Page 6 of 11




        Section 12. Counterparts. This Amendment may be executed by one or more of the
parties to this Amendment on any number of separate counterparts (including by facsimile or other
electronic transmission, i.e. a “pdf” or a “tif”), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. A set of the copies of this Amendment signed
by all parties shall be lodged with the Borrower and the Administrative Agent. The words
“execution,” “execute”, “signed,” “signature,” and words of like import in or related to any
document to be signed in connection with this Amendment shall be deemed to include electronic
signatures, deliveries or the keeping of records in electronic form, each of which shall be of the
same legal effect, validity or enforceability as a manually executed signature or the use of a paper-
based recordkeeping system, as the case may be, to the extent and as provided for in any applicable
law, including the Federal Electronic Signatures in Global and National Commerce Act, the New
York State Electronic Signatures and Records Act, or any other similar state laws based on the
Uniform Electronic Transactions Act.

       Section 13. Headings. The headings, captions and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of this Amendment or
any other Financing Document.

       Section 14. Integration. This Amendment represents the agreement of the Borrower,
the Administrative Agent and the Lenders with respect to the subject matter hereof, and there are
no promises, undertakings, representations or warranties by the Borrower, any Agent nor any
Lender relative to subject matter hereof not expressly set forth or referred to herein.

                                     [Signature Pages Follow]




                                                  5
Case 21-50317-JTD   Doc 7-11   Filed 05/21/21   Page 7 of 11
Case 21-50317-JTD   Doc 7-11   Filed 05/21/21   Page 8 of 11
Case 21-50317-JTD   Doc 7-11    Filed 05/21/21   Page 9 of 11




                          ORION ENERGY PARTNERS INVESTMENT
                          AGENT, LLC,
                          as Administrative Agent and Collateral Agent


                          By: _______________________________
                               Name: Gerrit Nicholas
                               Title: Managing Partner

                          ORION ENERGY CREDIT OPPORTUNITIES
                          FUND II, L.P.,
                          as a Lender

                          By: Orion Energy Credit Opportunities Fund II GP,
                          L.P.
                          Its: General Partner

                          By: Orion Energy Credit Opportunities Fund II
                          Holdings, LLC
                          Its: General Partner


                          By: _______________________________________
                              Name: Gerrit Nicholas
                              Title: Managing Partner


                          ORION ENERGY CREDIT OPPORTUNITIES
                          FUND II PV, L.P.,
                          as a Lender

                          By: Orion Energy Credit Opportunities Fund II GP,
                          L.P.
                          Its: General Partner

                          By: Orion Energy Credit Opportunities Fund II
                          Holdings, LLC
                          Its: General Partner


                          By: _______________________________________
                              Name: Gerrit Nicholas
                              Title: Managing Partner




     [CarbonLite – Amendment No. 6 to Credit Agreement]
Case 21-50317-JTD    Doc 7-11   Filed 05/21/21    Page 10 of 11




                           ORION ENERGY CREDIT OPPORTUNITIES
                           FUND II GPFA, L.P.,
                           as a Lender

                           By: Orion Energy Credit Opportunities Fund II GP,
                           L.P.
                           Its: General Partner

                           By: Orion Energy Credit Opportunities Fund II
                           Holdings, LLC
                           Its: General Partner



                           By: _______________________________________
                               Name: Gerrit Nicholas
                               Title: Managing Partner


                           ORION ENERGY CREDIT OPPORTUNITIES
                           CARBONLITE CO-INVEST, L.P.,
                           as a Lender

                           By: Orion Energy Credit Opportunities Fund II GP,
                           L.P.
                           Its: General Partner

                           By: Orion Energy Credit Opportunities Fund II
                           Holdings, LLC
                           Its: General Partner



                           By: _______________________________________
                               Name: Gerrit Nicholas
                               Title: Managing Partner




      [CarbonLite – Amendment No. 6 to Credit Agreement]
             Case 21-50317-JTD      Doc 7-11    Filed 05/21/21       Page 11 of 11




                                       EXHIBIT A


                                        ANNEX I
                                           TO
                                   CREDIT AGREEMENT


                                    Loans; Commitments


  LENDER            EXISTING          TRANCHE B          TRANCHE C             UNFUNDED
                   TRANCHE A            LOANS              LOANS              TRANCHE C
                     LOANS                                                   COMMITMENTS
                   $18,481,126.83     $1,940,518.32      $924,056.34            $1,102,966.71
 Orion Energy
    Credit
 Opportunities
 Fund II, L.P.
                   $29,698,172.62     $3,118,308.12      $1,484,908.63          $1,772,407.93
 Orion Energy
    Credit
 Opportunities
Fund II PV, L.P.
                   $1,820,700.56       $191,173.56        $91,035.03             $108,660.70
Orion Energy
   Credit
Opportunities
Fund II GPFA,
     L.P.
                   $30,000,000.00           -                    -                    -
 Orion Energy
    Credit
 Opportunities
CarbonLITE Co-
  Invest, L.P.
                   $80,000,000.00     $5,250,000.00      $2,500,000.00          $2,984,035.34
   TOTAL
